   Case 2:11-cr-00069-MHT-WC Document 257 Filed 03/08/21 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA          )
                                  )       CRIMINAL ACTION NO.
     v.                           )           2:11cr69-MHT
                                  )               (WO)
ALCHICO DEWAYNE GRANT             )

                                ORDER

    It    is   ORDERED     that     defendant      Alchico     Dewayne

Grant’s “Holloway Doctrine Motion/Motion for Departure

of Sentence to Concurrent Terms of Imprisonment” (Doc.

234) is denied.      As the government does not consent to

a sentence reduction in this case, the court cannot

reduce the defendant’s sentence as the court did in the

unique circumstances of United States v. Holloway, 68

F. Supp. 3d 310 (E.D.N.Y. 2014) (Gleeson, J.).

    DONE, this the 8th day of March, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
